Case 1:21-cv-00837-LPS Document 11-2 Filed 08/16/21 Page 1 of 14 PageID #: 266




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF DELAWARE

                                                    CIVIL ACTION NO. ______________1:21-
 DATACLOUD TECHNOLOGIES, LLC,                                  cv-00837-LPS
     Plaintiff,

 v.                                                        JURY TRIAL DEMANDED

 CHECK POINT SOFTWARE
 TECHNOLOGIES INC. and CHECK POINT
 SOFTWARE TECHNOLOGIES LTD.,
      Defendants.


                        ORIGINALFIRST AMENDED COMPLAINT

       Plaintiff DataCloud Technologies, LLC (hereinafter, “Plaintiff” or “DataCloud”), by and

through its undersigned counsel, files this OriginalFirst Amended Complaint for patent

infringement against Defendant Check Point Software Technologies Inc. (“CPSTI”) and Check

Point Software Technologies Ltd. (“CPSTL”) (collectively, “Defendant” or “Check Point”) as

follows:

                                 NATURE OF THE ACTION

       1.       This is a patent infringement action to stop Defendant’s infringement of the

following United States Patents (collectively, the “Patents-in-Suit”), copies of which are attached

hereto as Exhibit A, Exhibit B, Exhibit C, and Exhibit D, respectively:

                 U.S. Patent No.                            Title
           A.       6,560,613    Disambiguating File Descriptors
           B.       6,651,063    Data Organization And Management System And Method
           C.       7,209,959    Apparatus, System, And Method For Communicating To A
                                 Network Through A Virtual Domain Providing Anonymity
                                 To A Client Communicating On The Network
           D.       8,762,498    Apparatus, System, And Method For Communicating To A
                                 Network Through A Virtual Domain
Case 1:21-cv-00837-LPS Document 11-2 Filed 08/16/21 Page 2 of 14 PageID #: 267




                                             PARTIES

       2.      DataCloud is a limited liability company organized and existing under the laws of

the State of Georgia and maintains its principal place of business at 44 Milton Avenue, Suite 254,

Alpharetta, Georgia, 30009 (Fulton County).

       3.      Based upon public information, CPSTI is a corporation duly organized and existing

under the laws of the state of Delaware since July 25, 1995.

       4.      Based upon public information, CPSTI has its principal place of business located

at 959 Skyway Road, Suite 300, San Carlos, California, 94070 (San Mateo County).

       5.      Based upon public information, CPSTI is a subsidiary and agent of CPSTL.

       6.      Based upon public information, CPSTL is a corporation duly organized and

existing under the laws of Israel.

       7.      Based upon public information, CPSTL has its principal place of business located

at 5 Shlomo Kaplan Street, Tel Aviv 6789159, Israel.

       8.      Based upon public information, CPSTI may be served through its registered agent,

Corporation Service Company, 251 Little Falls Drive, Wilmington, Delaware 19808.

       9.      Based upon public information, CPSTL may be served through CPSTI.

                                 JURISDICTION AND VENUE

       10.     This action arises under the Patent Laws of the United States, 35 U.S.C. § 1 et seq.,

including 35 U.S.C. §§ 271, 281, 283, 284, and 285. This Court has subject matter jurisdiction

over this case for patent infringement under 28 U.S.C. §§ 1331 and 1338(a).

       11.     The Court has personal jurisdiction over Check Point because: Defendant has

minimum contacts within the State of Delaware and in this District; Defendant has purposefully

availed itself of the privileges of conducting business in the State of Delaware and in this District;



                                               Page | 2
Case 1:21-cv-00837-LPS Document 11-2 Filed 08/16/21 Page 3 of 14 PageID #: 268




Defendant has sought protection and benefit from the laws of the State of Delaware and is

incorporated there; Defendant regularly conducts business within the State of Delaware and within

this District, and Plaintiff’s causes of action arise directly from Defendant’s business contacts and

other activities in the State of Delaware and in this District.

       12.     More specifically, Check Point directly and/or through its intermediaries, ships,

distributes, makes, uses, imports, offers for sale, sells, and/or advertises its products and services

in the United States, the State of Delaware, and in this District.

       13.     Based upon public information, Check Point solicits customers in the State of

Delaware and in this District and has many paying customers who are residents of the State of

Delaware and this District and who use its products in the State of Delaware and in this District.

Check Point is also incorporated in the State of Delaware and in this District.

       14.     Venue is proper pursuant to 28 U.S.C. § 1400(b) because CPSTI resides in the

District of Delaware because of its formation under the laws of Delaware.

       15.     Venue is proper pursuant to 28 U.S.C. § 1391(c)(3) because CPSTL is a foreign

corporate entity such that venue is therefore proper in any judicial District, including the District

of Delaware, where personal jurisdiction is proper.

       16.     Venue is proper pursuant to 28 U.S.C. § 1391(b) and (c) because CPSTI resides in

the District of Delaware because of its formation under the laws of Delaware, which subjects it to

the personal jurisdiction of this Court.

                               BACKGROUND INFORMATION

       17.     The Patents-in-Suit were duly and legally issued by the United States Patent and

Trademark Office (hereinafter, the “USPTO”) after full and fair examinations.

       18.     Plaintiff is the owner of the Patents-in-Suit, and possesses all right, title and interest

in the Patents-in-Suit including the right to enforce the Patents-in-Suit, the right to license the



                                                Page | 3
Case 1:21-cv-00837-LPS Document 11-2 Filed 08/16/21 Page 4 of 14 PageID #: 269




Patents-in-Suit, and the right to sue Defendant for infringement and recover past damages.

       19.     Plaintiff has at all times complied with the marking provisions of 35 U.S.C. § 287

with respect to the Patents-in-Suit.

       20.     Plaintiff does not sell, offer to sell, make, or use any products itself, so it does not

have any obligation to mark any of its own products under 35 U.S.C. § 287.

       21.     By letter dated April 19, 2021, DataCloud put Defendant on notice of its

infringement of the Patents-in-Suit. See Exhibit E (hereinafter, the “Notice Letter”).

                        DEFENDANT’S PRODUCTS AND SERVICES

       22.     Based upon public information, Check Point owns, operates, advertises, and/or

controls the website www.checkpoint.com through which it advertises, sells, offers to sell,

provides and/or educates customers about its products and services, including Security Gateways

with virtualization, Capsule VPM Android application, Check Point Web Services, and Web

Server. See Exhibit F.

       23.     Based upon public information, Defendant provides training and educational

information for its products. See Exhibit G.

               COUNT I: INFRINGEMENT OF U.S. PATENT NO. 6,560,613

       24.     Plaintiff re-alleges and incorporates by reference each of the paragraphs above.

       25.     U.S. Patent No. 6,560,613 (hereinafter, the “’613 Patent”), was issued on May 6,

2003 after full and fair examination by the USPTO of Application No. 09/500,212 which was filed

on February 8, 2000. See Ex. A. A Certificate of Correction was issued on August 26, 2003. See

id.

       26.     Based upon public information, Plaintiff is informed and believes that Defendant

has infringed one or more claims of the ’613 Patent, either literally or under the doctrine of

equivalents, because it ships distributes, makes, uses, imports, offers for sale, sells, and/or



                                               Page | 4
Case 1:21-cv-00837-LPS Document 11-2 Filed 08/16/21 Page 5 of 14 PageID #: 270




advertises its Check Point Security Gateways/CloudGuard VE/vSEC.

        27.     Upon     information        and   belief,    Defendant’s   Check    Point    Security

Gateways/CloudGuard VE/vSEC meet each and every element of at least Claim 8 of the ‘613

Patent, either literally or equivalently.

        28.     A person skilled in the art covered in the ‘613 Patent would understand that each

of the limitations and/or steps in the claims, including Claim 8, of the ‘613 Patent are defined by

what they are (not what they do). Even if any limitation and/or step of the claims is “functional”—

and none are—the teachings of the ‘613 Patent provides to any skilled artisan sufficient structure,

material, or acts necessary to perform the recited function or provides information sufficiently

identifying a finite group of structures, materials, or acts necessary to perform the recited function

that were well known to skilled artisans at the priority date.

        28.29. Based     upon     public     information,    Defendant’s   Check    Point    Security

Gateways/CloudGuard VE/vSEC have infringed one or more claims of the ’613 Patent, including

Claim 8, because they provide a method for disambiguating file descriptors in a computer system

(using KVM and VMWare) through a process which intercepts the system calls that store files on

media, stores one or more file type indicators for each file descriptor in a table, and determines

what file type is associated with the file descriptor based on a review of the stored file type

indicators.     KVM and VMWare, each used in Defendant’s Check Point Security

Gateways/CloudGuard VE/vSEC, employs disambiguation of file descriptors (files/sockets/pipes)

that are used in shadowed I/O system call routines by intercepting them, storing related indicators

(e.g., reference to images), and examining those stored indicators to determine the associated file

type.

        29.30. Defendant’s aforesaid activities have been without authority and/or license from




                                                  Page | 5
Case 1:21-cv-00837-LPS Document 11-2 Filed 08/16/21 Page 6 of 14 PageID #: 271




Plaintiff.

        30.31. Plaintiff is entitled to recover from Defendant the damages sustained by Plaintiff as

a result of Defendant’s wrongful acts in an amount subject to proof at trial, which, by law, cannot

be less than a reasonable royalty, together with interest and costs as fixed by this Court under 35

U.S.C. § 284.

                COUNT II: INFRINGEMENT OF U.S. PATENT NO. 6,651,063

        31.32. Plaintiff re-alleges and incorporates by reference each of the paragraphs above.

        32.33. U.S. Patent No. 6,651,063 (hereinafter, the “’063 Patent”), was issued on

November 18, 2003 after full and fair examination by the USPTO of Application No. 09/493,911

which was filed on January 28, 2000. See Ex. B. A Certificate of Correction was issued on

February 3, 2004. See id.

        33.34. Based upon public information, Plaintiff is informed and believes that Defendant

has infringed one or more claims of the ’063 Patent, either literally or under the doctrine of

equivalents, because it ships distributes, makes, uses, imports, offers for sale, sells, and/or

advertises its Check Point Capsule VPM (the “Check Point Android App”).

        34.35. Upon information and belief, the Check Point Android App meets each and every

element of at least Claim 4 of the ’063 Patent, either literally or equivalently.

        36.     A person skilled in the art covered in the ‘063 Patent would understand that each

of the limitations and/or steps in the claims, including Claim 4, of the ‘063 Patent are defined by

what they are (not what they do). Even if any limitation and/or step of the claims is “functional”—

and none are with the exception of those that specifically invoke the “means” language—the

teachings of the ‘063 Patent provides to any skilled artisan sufficient structure, material, or acts

necessary to perform the recited function or provides information sufficiently identifying a finite

group of structures, materials, or acts necessary to perform the recited function that were well



                                               Page | 6
Case 1:21-cv-00837-LPS Document 11-2 Filed 08/16/21 Page 7 of 14 PageID #: 272




known to skilled artisans at the priority date.

        35.37. Based upon public information, the Check Point Android App has infringed one or

more claims of the ’063 Patent, including Claim 4 because it provides a method for storing and

controlled access of data in a repository by storing information in an “information pack”

(uploading         “your        first       APK              to    production”         such        as

“com.checkpoint.VPN_1600051_apps.evozi.com.apk”) to which is associated the address of a

data repository, a “category identifier” (e.g., “data” directory), and a “provider identifier” (“Check

Point Software Technologies Ltd.”). The information pack is sent to the specified data repository

(among a group) and stored there in a location reserved for the specified category identifier (“. . .

Android/data”) that is specifically created for the information pack (e.g., file folder of Check Point

Android App is reserved for information), and a “custom category identifier” (e.g., “custom

category identifier” can be the digital signature for the Check Point Android App) is assigned to

the information pack. The custom category identifier is subsequently used to identify other

information packs that should be stored in the same location based on matching category identifiers

(e.g., valid Android APK files contain a signature which allows to identify the author of the APK

file, which allows verification that an updated version comes from the same author).

        36.38. Defendant’s aforesaid activities have been without authority and/or license from

Plaintiff.

        37.39. Plaintiff is entitled to recover from Defendant the damages sustained by Plaintiff as

a result of Defendant’s wrongful acts in an amount subject to proof at trial, which, by law, cannot

be less than a reasonable royalty, together with interest and costs as fixed by this Court under 35

U.S.C. § 284.

                COUNT III: INFRINGEMENT OF U.S. PATENT NO. 7,209,959

        38.40. Plaintiff re-alleges and incorporates by reference each of the paragraphs above.



                                                  Page | 7
Case 1:21-cv-00837-LPS Document 11-2 Filed 08/16/21 Page 8 of 14 PageID #: 273




       39.41. U.S. Patent No. 7,209,959 (hereinafter, the “’959 Patent”), was issued on April 24,

2007 after full and fair examination by the USPTO of Application No. 09/542,858 which was filed

on April 4, 2000. See Ex. C.

       40.42. Based upon public information, Plaintiff is informed and believes that Defendant

has infringed one or more claims of the ’959 Patent, either literally or under the doctrine of

equivalents, because it ships distributes, makes, uses, imports, offers for sale, sells, and/or

advertises its “Check Point Web Services”.

       41.43. Upon information and belief, the Check Point Web Services meet each and every

element of at least Claim 1 of the ’959 Patent, either literally or equivalently.

       44.     A person skilled in the art covered in the ‘959 Patent would understand that each

of the limitations and/or steps in the claims, including Claim 1, of the ‘959 Patent are defined by

what they are (not what they do). Even if any limitation and/or step of the claims is “functional”—

and none are—the teachings of the ‘959 Patent provides to any skilled artisan sufficient structure,

material, or acts necessary to perform the recited function or provides information sufficiently

identifying a finite group of structures, materials, or acts necessary to perform the recited function

that were well known to skilled artisans at the priority date.

       42.45. Based upon public information, Defendant has infringed one or more claims of the

’959 Patent, including Claim 1, because the Check Point Web Services provide a method of, in

response to a request (e.g., “”Client Hello”) by a client (e.g., 10.0.0.3) to initiate communication

with a destination website (e.g., www.checkpoint.com); setting up a forwarding session (e.g., from

the internet to a WWW server) between the client (e.g., internet device) and a destination server

corresponding to the destination website (e.g., WWW server), the forwarding session employing

a forwarder disposed between (e.g., a front-end server switch) the client and the destination server




                                               Page | 8
Case 1:21-cv-00837-LPS Document 11-2 Filed 08/16/21 Page 9 of 14 PageID #: 274




to forward packets sent from the client to the destination server and to forward packets sent from

the destination server to the client (e.g. bilateral communications); employing the forwarder (e.g.

front-end server switch), to transfer packets (e.g., ethernet or others) between the client (e.g.,

internet device) and the destination server (e.g., WWW server) during the forwarding session,

wherein the forwarding session is set up and implemented such that neither the client or the

destination server is aware of the employment of the forwarder (e.g., the WWW server has a direct

TCP connection between a local address of, say, 172.31.15.21:22 and a client address of, say,

96.72.88.222:64947; thus, neither the client or the destination server is aware of the employment

of the forwarder); employing a controller configured to communicate (e.g., firewall) with the

forwarder (e.g., front-end server switch) and a domain name server (e.g., a DNS), wherein the

controller queries the domain name server to resolve the name of the destination website (e.g.,

checkpoint.com) associated with the destination server (e.g., WWW server) and initiates

communication (e.g., between the firewall and front-end server switch) with the forwarder in

response to an answer from the domain name server to resolve the name of the destination website

associated with the destination server; employing a deceiver (e.g., router) configured to

communicate with the controller (e.g., firewall) and the client (e.g., internet device), wherein the

deceiver receives the request by the client to initiate communication (e.g., from the internet to the

router) with the destination website (e.g., WWW server) and initiates the controller to query the

domain name server to resolve the name of the destination website associated with the destination

server (e.g., the router both (i) receives the request and (ii) sends the data from the WWW server

in a manner that makes the router appear to be the source of the data, when the source of the data

is actually the WWW server); and in response to the controller (e.g., router) receiving the answer

from the domain name server and initiating communication with the forwarder initiating the




                                               Page | 9
Case 1:21-cv-00837-LPS Document 11-2 Filed 08/16/21 Page 10 of 14 PageID #: 275




forwarding session.

        43.46. Defendant’s aforesaid activities have been without authority and/or license from

Plaintiff.

        44.47. Plaintiff is entitled to recover from Defendant the damages sustained by Plaintiff as

a result of Defendant’s wrongful acts in an amount subject to proof at trial, which, by law, cannot

be less than a reasonable royalty, together with interest and costs as fixed by this Court under 35

U.S.C. § 284.

                COUNT IV: INFRINGEMENT OF U.S. PATENT NO. 8,762,498

        45.48. Plaintiff re-alleges and incorporates by reference each of the paragraphs above.

        46.49. U.S. Patent No. 8,762,498 (hereinafter, the “’498 Patent”), was issued on June 24,

2014 after full and fair examination by the USPTO of Application No. 13/731,731 which was filed

on December 31, 2012. See Ex. D.

        47.50. Based upon public information, Plaintiff is informed and believes that Defendant

has infringed one or more claims of the ’498 Patent, either literally or under the doctrine of

equivalents, because it ships distributes, makes, uses, imports, offers for sale, sells, and/or

advertises its Check Point Web Servers Using TLS 1.2 (the “Check Point Web Servers”).

        48.51. Upon information and belief, the Check Point Web Servers meet each and every

element of at least Claim 1 of the ’498 Patent, either literally or equivalently.

        52.     A person skilled in the art covered in the ‘498 Patent would understand that each

of the limitations and/or steps in the claims, including Claim 1, of the ‘498 Patent are defined by

what they are (not what they do). Even if any limitation and/or step of the claims is “functional”—

and none are—the teachings of the ‘498 Patent provides to any skilled artisan sufficient structure,

material, or acts necessary to perform the recited function or provides information sufficiently

identifying a finite group of structures, materials, or acts necessary to perform the recited function



                                               Page | 10
Case 1:21-cv-00837-LPS Document 11-2 Filed 08/16/21 Page 11 of 14 PageID #: 276




that were well known to skilled artisans at the priority date.

        49.53. Based upon public information, the Check Point Web Servers have infringed one

or more claims of the ’498 Patent, including Claim 1, because it provides a system of hardware

and software that is configured to respond to a request for data by identifying a virtual namespace

destination address (e.g., www.checkpoint.com) from a selection of categories (e.g.,

checkpoint.com, checkpoint.cz, chpt.de, andy.tk, all hosted on 209.87.209.100) that is related to

the virtual namespace destination address (e.g., the category of “checkpoint.com” is related to the

virtual namespace destination address of “www.checkpoint.com”) to determine a device with a

specific forwarder IP address (Check Point operates a forwarder device with a forwarder IP address

and the selected web server will operate with a destination IP address and instruct it to send the

request for data to the destination IP address and the forwarder device it instructed to send the

request data to the destination IP address (e.g., through a WWW server and SNI Routing).

        50.54. Defendant’s aforesaid activities have been without authority and/or license from

Plaintiff.

        51.55. Plaintiff is entitled to recover from Defendant the damages sustained by Plaintiff as

a result of Defendant’s wrongful acts in an amount subject to proof at trial, which, by law, cannot

be less than a reasonable royalty, together with interest and costs as fixed by this Court under 35

U.S.C. § 284.

                                         JURY DEMAND

        52.56. Plaintiff demands a trial by jury on all issues.

                                     PRAYER FOR RELIEF

        53.57. Plaintiff respectfully requests the following relief:

             A.    An adjudication that one or more claims of the Patents-in-Suit has been

                   infringed, either literally and/or under the doctrine of equivalents, by Check



                                               Page | 11
Case 1:21-cv-00837-LPS Document 11-2 Filed 08/16/21 Page 12 of 14 PageID #: 277




               Point;

         B.    An award of damages to be paid to compensate Plaintiff for Check Point’s past

               infringement, including interest, costs, and disbursements as justified under 35

               U.S.C. § 284 and, if necessary to adequately compensate Plaintiff for Check

               Point’s infringement, an accounting of all infringing sales including, but not

               limited to, those sales not presented at trial;

         C.    That this Court declare this to be an exceptional case and award Plaintiff its

               reasonable attorneys’ fees and costs in accordance with 35 U.S.C. § 285; and,

         D.    Any further relief that this Court deems just and proper.




                                           Page | 12
Case 1:21-cv-00837-LPS Document 11-2 Filed 08/16/21 Page 13 of 14 PageID #: 278




Dated: June 8August 16, 2021          Respectfully submitted,

                                      Stamoulis & Weinblatt, LLC

                                      /s/ Stamatios Stamoulis
                                      Stamatios Stamoulis (#4606)
                                      Richard C. Weinblatt (#5080)
                                      800 N. West Street Third Floor
                                      Wilmington, Delaware 19801
                                      Telephone: (302) 999-1540
                                      Email: stamoulis@swdelaw.com
                                      Email: weinblatt@swdelaw.com

                                      James F. McDonough, III (Bar No. 117088, GA)*
                                      Jonathan R. Miller (Bar No. 507179, GA)*
                                      Travis E. Lynch (Bar No. 162373, GA)*
                                      HENINGER GARRISON DAVIS, LLC
                                      3621Vinings Slope, Suite 4320
                                      Atlanta, Georgia 30339
                                      Telephone: (404) 996-0869, -0863, -0867
                                      Facsimile: (205) 547-5502, -5506, -5515
                                      Email: jmcdonough@hgdlawfirm.com
                                      Email: jmiller@hgdlawfirm.com
                                      Email: tlynch@hgdlawfirm.com

                                      Attorneys for Plaintiff DataCloud Technologies, LLC

*admitted pro hac vice

LIST OF EXHIBITS
   A. U.S. Patent No. 6,560,613
   B. U.S. Patent No. 6,651,063
   C. U.S. Patent No. 7,209,959
   D. U.S. Patent No. 8,762,498
   E. Letter dated April 19, 2021 from DataCloud’s Counsel (“Notice Letter”)
   F. Webpage: Products Offered
   G. Webpage: Training Offered




                                          Page | 13
Case 1:21-cv-00837-LPS Document 11-2 Filed 08/16/21 Page 14 of 14 PageID #: 279




                                CERTIFICATE OF SERVICE

       I hereby certify that on this day, I electronically filed the above documents with the Clerk

of Court using CM/ECF which will send electronic notification of such filings to all registered

counsel.

Date: August 16, 2021                        /s/ Stamatios Stamoulis
                                             Stamatios Stamoulis #4606




                                             Page | 14
